Citation Nr: 9915745	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The impairment resulting from the veteran's disabilities 
is such that he requires the care or assistance of another on 
a regular basis.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b)(c), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts in this case may be briefly stated.  The 
veteran underwent VA aid and attendance examination in July 
1996.  He complained of right-sided weakness and slurred 
speech.  The examiner noted that he used a cane and a 
wheelchair.  He was not bedridden.  The examiner further 
indicated that he was not able to dress, bathe, go to the 
bathroom, eat or walk in and out of home unassisted.  
Physical findings included right-sided weakness.  The 
examiner diagnosed status post cerebrovascular accident (CVA) 
and hypertension.  The veteran's prognosis was described as 
good.

The veteran was re-examined by VA in October 1996.  He was 
accompanied by his son.  He relied entirely on his son and 
sometimes on his daughter for transportation.  He required an 
attendant wherever he went.  He lived at home with his wife.  
He was last hospitalized in January 1996 for a stroke that 
left him with right-sided hemiparesis.  He was then 
transferred for a few weeks to a rehabilitation center that 
helped him recover some of the strength in his right leg and 
arm.  The veteran's vision was normal with glasses.  His 
memory was somewhat impaired and he relied on his son to help 
answer the examiner's questions.  He was able to feed himself 
with his left hand, but needed help dressing.  He was not 
able to button his shirts.  He was able to put his trousers 
on without help but needed help putting on his shoes, socks 
and a right lower leg brace.  His wife shaved him.  He was 
able to urinate satisfactorily and he had one time nocturia.  
There was no incontinence of urine or feces.

The examiner noted that the veteran was a very small, frail-
appearing man.  His posture was handicapped by the almost 
complete paralysis of the right arm and right foot drop and 
weakness of the right leg.  His gait was abnormal and he 
required a walker or a wheelchair.  He was able to walk with 
a walker, at most, about 40 yards, at which point he became 
quite short of breath. 

The veteran's left shoulder could flex to a little less than 
170 degrees, with extension to 40 degrees, external rotation 
to 80 degrees, internal rotation to less than 40 degrees, and 
abduction to 80 degrees.  The right arm was partially 
paralyzed and with effort the veteran could flex the arm and 
rotate the forearm and close his fist, but he had no ability 
to coordinate the movement of his hands or fingers.  His 
wrists and fingers were essentially normal otherwise.  The 
left leg was essentially normal although there was very poor 
muscle development and thinness of the legs.  The right leg 
had fair muscular strength in extension as evidence of 
quadriceps strength.  Flexion of the leg against resistance 
was somewhat decreased but adequate.  Plantar flexion of the 
right foot with a brace was normal, but dorsiflexion of the 
right foot was absolutely zero.  The pedal pulses were absent 
in both feet.  The skin was intact.  There was generalized 
weakness of the muscles of the back, particularly those on 
the right side.  Respirations were adequate, and the veteran 
could expand his chest sufficiently to move air well.  Dorsal 
and lumbar spine were essentially normal.  There were no 
amputations. 

The veteran arose at 5:30 a.m. and spent much of the day 
sitting in the house or walking indoors with his walker.  He 
went outdoors around his house for short distances with the 
walker and also used a wheelchair.  His wife or daughter took 
him into town shopping about once a week and to see his 
physician about once every six months.  He only left his home 
with his wife, daughter or son about once a week.  

The examiner indicated that the veteran was 10 months past 
his stroke and still had some disability but with physical 
therapy there might be some improvement; however, this would 
be quite limited and the prognosis for future problems, since 
he continued to smoke, was limited and poor.  The examiner 
further stated that it was doubtful that the veteran was 
capable of managing his affairs.  He was not able to make 
good judgment.  His financial affairs were handled by his son 
and daughter. Pertinent diagnoses included hypertension, 
right-sided stroke with partial hemiplegia, and peripheral 
vascular disease. 


III.  Legal Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1998).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1998).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  The 
evidence of record does show, however, that he is in need of 
regular aid and attendance.  The May 1996 VA examination 
report showed that his memory was somewhat impaired and that 
he needed help dressing as he was not able to button his 
shirts.  He also needed help putting on his shoes, socks and 
a right lower leg brace.  His wife shaved him.  He was not 
able to leave his home unaccompanied.  These complaints were 
supported by the objective findings on examination, including 
partial paralysis of the right arm with no ability to 
coordinate the movement of the hand or fingers, very poor 
muscle development and thinness of the legs, no dorsiflexion 
of the right foot, and an inability to make good judgment.  
The veteran has been rated incompetent by VA.

Based upon the foregoing medical findings, the Board 
concludes that the veteran requires care or assistance on a 
regular basis, i.e., to dress or undress himself, to adjust 
special appliances (leg brace), and to protect him from 
hazards or dangers incident to his daily environment.  
38 C.F.R. §§ 3.102, 4.3 (1998).  

Special monthly pension at the housebound rate is payable to 
a veteran who is entitled to pension under 38 U.S.C.A. § 1521 
and who is not in need of regular aid and attendance.  The 
requirements are that, in addition to having a single 
disability rated 100 percent disabling without resort to 
unemployability, the veteran: (1) has additional disability 
or disabilities ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
disability or disabilities.  The latter requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1998).  In this 
case, it has been determined that the veteran is in need of 
regular aid and attendance.  Therefore, he is not entitled to 
special monthly pension at the housebound rate as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the law and 
regulations governing the payments of monetary benefits. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

